Citation Nr: 0800280	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-42 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for hypothyroidism.

3.  Entitlement to an initial compensable disability rating 
for Raynaud's syndrome.

4.  Entitlement to an initial compensable disability rating 
for eczema.

5.  Entitlement to an initial compensable disability rating 
for migraine headache.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty service from February 1979 
to February 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and July 2003 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In a May 2003 rating 
decision, the RO granted service connection for 
hypothyroidism at 10 percent disabling, and at 0 percent 
disabling for Raynaud's syndrome, eczema, and migraine 
headaches.  In July 2003, the RO denied the veteran's claim 
for service connection for a seizure disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required her part.


REMAND

A review of the record discloses that the case must be 
returned to the AOJ in order to ensure due process.  In a 
letter dated October 24, 2007, the appellant requested that 
her video conferencing hearing, that was originally scheduled 
for October 26, 2007, be rescheduled due to illness.  Such 
hearings must be scheduled by the RO.  See, e.g., 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2007).  The claims file fails to show that the appellant has 
yet been afforded a new video conference hearing or has 
withdrawn her request for one.  On remand, the AOJ should 
afford the veteran a video conference hearing at the RO.


Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the veteran for a 
video conference hearing at the RO.  
After a hearing is conducted, or if the 
appellant withdraws her hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



